Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page 1 of 23

                                                                             FILED BY                     .c.
                       IN THB UM TED STATES DISN CT COURT
                      FORTHE       Southern DISN    CT OF       Florida            SE? 18 2019
                                               orvlslox                           47CLJJ)k?ii7
                                                                                 S.D.OF FI..
                                                                                           A .-FT.LAUD.
                           F ritetheDistrictandDivision,fany,of
                           thecourtinwhich thecomplaintf.ç//dt&

     Lka tö                  Cclcvt.                  Com plaintforViolation ofCivil
                                                      R ights
                                                      (Non-prisonerComplaint)
  F ritethefullnameofeachplainhf who isfling
  thiscomplaint.J/-/àcnamesofalltheplainto            CmseNo.         19-cv-2328 Gayles
  cannotstinthespaceabove,pleasewrite fruçce          (tobeflled fnby theClerk'sO' cc)
  attached''in thespace and c/flcà an addidonal
  pagewiththefulllistofnames.
                            )                         JuryTrial:          EZ Yes L N o
                                                                          (checkone)
     -   against-


    c;         ;       covc.l

   F ritethefullnameofeachdefendantwe is
   beingJz/cl Ifthenamesofallthedefendants
   cannothtinthespaceabove,pleasewrite ''see
   attached''in thespace and Jrfac/lan additional
   pagewiththefulllistofnames.Donotinclude
   addresseshere)

                                           N O TICE
    FederalRulesofCivilProcedure 5.  2 addressesthepdvacy and security concernsresulting
    âom public accessto electonic courtSles. Underthisntle,papersftledw ith the courtshould
    notcontnin:an individual'sfullsocialsecudty nllmberorfullbirth date;thefullname ofa
    person known to beaminor;ora completefm ancialaccotmtnumber.A Slingm ay include
    only:thelmstfourdigitsofasocialsecuritynum ber;theyearofan individual'sbirtb;a
    m inor'sinitials;and thelastfourdigitsofaGnnncialaccotmtnllm ber.
    Ple tiffneed notsend exhibits,affidavits,grievanceorwim essstatem ents,orany other
    m atedalstotheClerk'sOffk ewith tlliscomplaint.
    In orderforyourcom plaintto beEled,itm ustbeaccompanied by thesling fee oran
    applicationtoproceedknformapauperis.
Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page 2 of 23



   1.    ThePartiesto ThisCom plal t

         A.    ThePlaintiffts)
               Providethe Y ormation below foreachplaino nam ed inthecom plaint. A ttach
               additionalpagesifneeded.

                      N am e               Leékozte's f- kol ôocvtley
                      SkeetAddress         gnào lco1.e s+                              -

                      City and County          #oll/tooz tiakmxW
                      stateandzip code         FL     ozo
                      Telephonexumber            -      -a l 4              -3 7 -q :7
                      E-mailAddress            2 m atoko y >               wo,.t..m
         B.    TheDefendantts)
               Providetheinform adon below foreach defendantnam ed in the com ple t
               whetherthedefendantisan Z ctividual, agovernm entagency,an organization,or
               acorporation.Foran inclividualdefendant, includetheperson'sjobortitle(if
              ltnownlandcheckwhetheryouarebtingingthiscomplaintagainstthem in their
              inclividualcapacityorofficialcapacity, orboth.Attach additionalpagesif
              needed.

              D efendantN o.1

                     Name                  ct
                                            bvy 0f
                                                 -
                                                 ' >/?x.c.
                                                         oJ
                     Job orTitle
                     (ifkt10w11)
                    SteetAddress           w '
                                             lfocl j/o//y                  6lv4
                    City and Cotmty                              =- W
                    State and Zip Code          L     eo-'
                                                         lo.


                    TelephoneNumber
                    E-mailAddress
                    (ifknownl
                    (:1 Individualcapacity             Q       Oo cialcapacity

              DefendantNo.2
                    N am e                   Grl
                                               vo.xx Lcxïl k
                    Job orTitle              foïltx     ofç ice'        H* D Pp
Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page 3 of 23




                   (ifknownl
                   SkeetAddress          32.
                                           1-0 pntly              Gtu0
                   civ andcounv          B ô?lwcx-a '... ..d
                   stateandzip code       fù 70 0n>
                   TelephoneNumber
                   E-m ailAdclress
                   (if1œ0- 9
                   El Individualcapacity               E1     Oo cialcapacity

             DefendantN o.3
                   Name                       i- e%      4. te.v An 1q o w:%
                   Job orTitle                 &aIIY+        t7ç<cw 5     llupp pD
                   tifknownl
                   SkeetAddress            zn-s-o l/o//yo-xx)c,/ fàlo o
                   City and Cotmty         t4slsfast-
                                                    nu        Erotw...J
                   Suteand Zip Code           ç't- Rn o%
                   TelephoneNumber
                    E-m ailAddress
                    tifknownl
                        Inclividualcapacity             Cl Officialcapacity

              DefendantNo.4
                    Name                 m lctxxe-ï                       cw nh      c ïGutvn
                    JoborTitle                 Potpce t%+.;'c.e<3          HY D PD
                    (ifknownl
                    SkeetAddress           varo vollycxpxm-el,+ Ble
                    civ andcounty          pwl
                                             ,tywvwj N cax-..,...l
                    sute and zip code             t-    o-z.
                                                           e
                    Telephone N um ber
                    E-m ailAddress
                    (ifu ownl
                         Individualcapacity              Q     Oo cialcapacity




                                              3
Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page 4 of 23



   H.    B asisforJurisdiction

         Under42U.S.C.j1983,youmay suestateorlocaloo cialsforthetideprivationofany
         rights,pdvileges,orimmunitiessecmedbytheConstituéonand(federallawsq''U nder    .

         Bivensv.Six UnknownNamedAgentsofFederalBureauofNarcodcs,403U S.388         .

         (1971),youmaysuefederaloo cialsfortheviolationofcerfnin constitutionalrights       .




               Areyou blingingsuitagninst(checkallthatapplyl:
               L        Federaloo cials(aBivensclniml
                        Stateorlocaloo cials(aj 1983clnim)
        B.     Section 1983 allowsclnim sallegingtheû'deprivation ofany dghts, pdvileges,or
               immlmitiessecuredbytheConstitutionand (federallawsl.''42U S.C.j 1983.lf
                                                                                .

               youazesllingtmdersecfon 1983,whatfederalconstimtionalorsututoryrightts)
               do you clnim is/arebeing W olatedby stateorlocaloffkials?

                   zu       %    oç   c'
                   t3'      x vx ç ç..
                                     oy         94               n' #t#


        C.    PhintiffssllingtmderBivensm ay only recoverfortheviolaion ofcertnin
              constitutionalrights. Ifyou areslling tmderBivens, whatconstitutionalrightts)
              doyou clnim is/arebeing violatedby federaloo cials?




        D.    Section 1983 allowsdefendnnt.sto befotmd liableonly when they have acted
              ûGundercolorofany statute,ordinance, regulation,custom ,orusage, ofany State
              orTerritory orthe DistrictofColum bim'' 42 U .S.C.j1983.lfyouaresuing
              tmdersection 1983,exple how each defendnntacted lmdercolorofstateorlocal
              law.Ifyou aresllingunderBivens, explain how each defendantaded tmdercolor
              offederallaw.Attach additionalpagesifneeded.

                        l a7.>.'C<,r'5 & h Q9 I
                                              Y DJO t C.;cc%                .




                                            4
Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page 5 of 23




 m .   Statem entofClaim
       Stateasbdefly aspossible thefactsofyourcase.Describehow each defendantwms
       personally icvolved inthe alleged wrongfulactionsalong with the datesand locationsof
       a11relevantevents.You m aywish to includefl  artherdetailssuch msthenam esofother
       personsinvolved in tileeventsgivingriseto yourclnim s. Do notciteany casesor
       statutes.Ifm orethan one clnim isasserted,numbereach clnim and write ashortand
       plain s'tatementofeach clnim in aseparateparagraph. Attach additionalpagesifneeded.

                 W heredidtheeventsgivingrisetoyourclaimtsloccur?
                                             t
                                    m cK,n tw s?-                                .,0l f-t.          o-zo
                                    c
                             z. ..
                             .
                                                                        aju
                 W hatdateandapproximatetimedidtheeventsgivitlgrisetoyourclnimts)occur?
        B.                  q - I(o                    a ywxo-y l                                   9.2
                     -




                 W hatarethefactstmderlyingyourcllal
                                                   'mtsl? (Forexample: Jfràcfhappenedto
                 you? F/,tldid what? Wasanyone elseinvolved? W1 19elseu
                                                                      çcw whathappened/)     .



                   Of'
                     G.'
                       Ler%              ' t,                 lqx.
                                                                 y t-,
                                                                     w;                  />m/.
                                                                                             ;/- 'n ''a.-t çzWàm .-
                        %                        y'x          r
                                                                                            K-q ôe /lu r'   A.- r
                                                                                     e )              k    % s j'
                                                                                                                o
                                                                                                                .
                                                                            A
                     wc                 vx              Avl       <             e.
                             2
                            xà
                                             t-- xcvh- cwxo                              x        - p ?o        oefzft.r
                             G vx       .. ,.
                                            .
                                             s l       uo x +.    u'
                                                                     -
                     b '    gyx eçy     G oy -     m&lt     'ce        l      ev
                      l
                     up 1 d.
                           xp     t> 4-      = lyu ea 'c     c: 'd.      l
                               '    utxual       - 6dow    Poc xu aw     oo t    T
                            b't ooattey r1l
                                          'çtotc.bW .
                        '
                        D ,'s a ,% v                                   -             r       1.     ;/.x zœ l
                     e uI
                        'cko lovx ok                                             -       # n'W' /
                    o
                             ? 1:r           Dô          o              #.           :


             / C)
             -


                Lot
                  A
                  tq,
                    <
                    tloo ç
                         oo
                          çctke
                              y.
                               k c
                                 h.e
                               bv' sll
                                     qlok
                                        xîvcas4e-t..o/-
                                        c               ow
                                                        tkc
                                                      V-. se
                                                           -)m
                                                             2* #i ')
                                                                    ?                                                             ,

                                                                       j;                                                  ----
Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page 6 of 23



   lV. Injuries
          lfyou sustninedinjuriesrelatedtotheeventsallegedabove, descdbeyotlrinjuriesand
          sutewhatm edicaltea% ent, ifany,yourequired and did ordid notreceive           .


            çuw
             pc.l                        .- pu-'n ly,':
                 kv s v t w
              Rà
              k cukxyrl
                      -sy G xvu a:(Pr:D)Coepxl,bw)
                  -vo-j       x ct '&
                 oopuofpep/'c tplt)63
                  Imo 1 (     <                    cot
                  6        A ec-p P                     cwmxt t,       - )t4 l
         Relief

          Sutebriefly whatyou wantthecourtto do foryou. M ake no legalargum ents
                                                                                     . D o not
         cite any casesorstam tes. lfrequesvting m oney dam ages includethe am ountsofany
                                                                ,
         actualdam agesand/orplm itivedamagesclnim ed forthe actsalleged. Explain thebasis
         forthese claims.

                          e =ûv-           of, 1 x               J
                      -       e. f                 K *       -   oo o c>o o
            .xw             :pe      w4&                    o sw os      Qya.Gbe,w l otefAvu
                    ur.l 'w                 e5 -
                                               .     o oo ooo
             I      /                w         w<.a w m
                                                    .
                                                            1.                e? faoe

                 P upvae GJ              Fw/                 5- ow oo

  VI.   Certification and Closing

        UnderFederalRuleofCivilProcedure 11,by signingbelow Icertifyto thebestofmy
                                                                 ,
        knowledge,iaform ation, and beliefthatthis
                                                   complnint:(1)isnotbeingpresentedforan
        improperpup ose, such asto harmss,causelmnecessary delay
                                                                  , orneedl
                                                                          essly incremsethe
        costoflitigation;(2)issupportedbyexisting1aw orbyanonfrivolousargamentfor
        extending,modifying,orreversingexistinglaw;(3)thefactllnlcontentionshave
        evidentiary supportor, ifspecifcally so identified, willlikely haveevidentiary support
        afterareasonable opportnmity forfurtberinvestigation ordiscove
        complnintotherwisecomplieswiththerequirementsofRule 11.
                                                                          ry;and(4)the


                                                        6
Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page 7 of 23




       A.    For PartiesW ithout an A ttorney
             Iareeto provide theClerk'sOo ce81t.1:any changesto my addresswherecase-
             relatedpapersmay beserved.1lmderstand thatmy failureto keep acurrent
             addresson Sle* 111the Clerk'sOffkem ay resultin the dismissalofm y case.

             Dateofsigning:9                    ,2Q1
                                                   3.
                                                  ..       .
             SignatureofPlaintiff
                                         v *'
                                     ....
                               >     '
             PlintedNameOfPlaintiff Zel?kzr.l.s f.
                                                 f >+klc/      ,


        B.   For A ttorneys

             D ateofsignm
                        ' g:                    ,20 .

              Si> ature ofAttom ey                                         -

              PxintedN ame ofAttorney
              BarN um ber
              N am e ofLaw Firm
              Address
              TelephoneNumber
              E-m ailA ddress




                                                       7
  Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page 8 of 23
                                                                                            a                                                                                                                ,.                                     cLocK IN
W 17thJudicialCircuitinandforbrdwardCounty                                                                                                                                                                                              FiledinOpenCourt
I ) ln the County courtin and forBroward County
 DIVISION:
                                                                                                                                                                                                                  oN                    /T -                    (
Y1 Tr
(  craiminal
       fic                                                                                                                                                                                                         BY                               -           .
( 1 Other
THE STATE OF FLO RIDA VS.                                                                                                              v                                                                                                       GASE NUM BER
                                                                                        #                                                           y                    :
                                                                 ,
                                                                      A lCg&'
                                                                            f      .                                                            '-'
                                                                                                                                                  w.
                                                                                                                                                   z                                                                            eg,.g (
                                                                                                                                                                                                                                      ,-yo
                                                                                                                                                                                                                                         ''.
                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                           c/.  ..z
                                                                                                                                                                                                                                             J#/ô
                                                                                                                                                                                    DSFENDANT
                                                                                                                               )                                     '          Z&'B ô/                   r tcùn?o 'zoL
                                                                                                         N zJr'     S'o='<'r?CX .oV&%'*'0X'-                     .

                                                                                                    J - z z.el#,4.zl / .
                                                                                              CHARGEB   l&At7u1   pG.
                                                                                                             . J.z.        /      ng.
                                                                                                                                 tu        -




                                                                                                    ' 'N            ''
                                                                 oTlo To -j,
                                                                           ' o lo .
                                                                                  rr
                                                                                   -7/. - 5N
                                                                              .
                        DE                                                                                                                               .
                                                                                                                                                             .                                                                                 Is HeREBY

                                                                                                                                               .
                                                                                                                                                        FOR REASONS AS STATED ON THE RECORD
                                 ..
                                                                         ,.
                                                                                                                                                              #7
                                                                                                                                                             * y
                6                                                                                               y                                                                    y.                 y r                 .

                        INOPENCOURT.                                                                 TI '
                                                                                                        L                                                                            c.                  .E .g.                                 .
                                                                                                                                                                                                                                                s.
                                                                                                                                                                                                                                                                           ze
                        .h                                                                                                                                                                                    W                 'T
                                     u                                                                                                                                                V             '
                        '


                             '
                                 '                                        *.
                                                                           ,
                                                                                                '
                                                                                                    / ' ptl..
                                                                                                            :-
                                                                                                           (.
                                                                                                             0' .                  .           J'

                                                                                                                                               .
                                                                                                                                                                                            1lT /                                              c-
                                                                                                                                                                                                                                                l-1-1, --c2
                    '
                                                                      ;%                                                 ,i
                                                                                                                         '                                                                      wp,     .x 6.-.e.
                                                                                                                                                                                                                i.    )
                                                                                                                                                                                                                      '7                       /?         h
                                                                      .
                A.
                    '. t.
                        '                                            g
                                                                     .'             z               #
                                                                                                    /               -z                          . -.. .
                                                                                                                                                5 .   %..$ -
                                                                                                                                                           .
                                                                                                                                                           k                                    ,,,       .r-g   e-- z
                                                                                                                                                                                                                     e 7                             '.-. J.)
                '
                    -   .                i
                                         .
                                                                          <.
                                                                 .6,'... ;.
                                                                          ..
                                                                           Q .z.
                                                                               -<.s z. J X6,sX  .
                                                                                                                                                                                      '12:'..                     ,,                .
                                                                                                                                                                                                                                        '.,-
                                                                                                                                                                                                                                                    it
                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                     rk
                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                      jj
                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                       .-,
                                                                                                                                                                                                                                                         -.-
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           --s
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             --
                                                                                                                                                                                                                                                              .ç-
                                                                                                                                                                                                                                                                3
                                                               F                                                              ,                                      .? .
                )'              .' /         ;
                                             :? ':
                                                 .
                                                 ' T yp.axr    >
                                                               .
                                                          ..g.p/.4 ./+
                                                                     11     -'
                                                                             J ' 'zs
                                                                                   ç-'
                                                                                     y.'
                                                                                       p ) .'                                ;.
                                                                                                                                                                          .
                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                '- '
                '
                 t
                t?
                   j x-
                      ?,
                       !
                       )o  . c
                             g- -
                                (  j,
                                    o
                                    .w   .  ''
                                             .,
                                              :
                                              a.
                                               .
                                               4*
                                                -    .R'-
                                                        -L .A-
                                                             '
                                                             ;
                                                              y
                                                              '
                                                                < . -   -y     '
                                                                               ;
                                                                               '
                                                                               .
                                                                                î -
                                                                                  ' .-
                                                                                       .
                                                                                       .o yc
                                                                                           .y.
                                                                                              .
                                                                                              p
                                                                                              .
                                                                                                .aZF.
                                                                                                .
                                                                                                    -
                                                                                                    ,
                .:,'
                               ,. .- .... g)
                          qyjj .
                                                 '
                                                  7j
                                                 .-
                                                  w
                                                   , .j
                                                     e
                                                     '
                                                     ,
                                                     t
                                                       , p  z$ ;
                                                               .y
                                                                jr
                                                                 .r
                                                                  y.)
                                                                    / '
                                                                    ,
                                                                    .     .
                                                                          a. ,.. ...,
                                                                                    t     .
                                                                                          ,..
                                                                      #                                                       /z-/
                                                                                                                                 . DAY
                                                                                                                                    ..-.-
                                                                                                                                        Q-                                                            ,, ,                                                          /7 ,j
                                                                                                                                                                                                                                                                        x
                        .
                       #'                            .

                   O NE AND ORDERED THIS                                                                                                .                                                           - . .                                                 ,20
                                                                                                                                                                     q..
                                                                                                                                                                       s.
                                                                                                                                                                        r..k     .
                                                                                                                        ...
                                                                                                                             .*<
                                                                                                                                                            r.< T
                                                                                                                                                        .-yc.                   .
                                                                                                           M
                                                                                                           .                                   <.
   BROW ARD COUNTY,FLORIDA.                                                                                                                < ..-
                                                                                                                         '                     .
                                                                                   .           ..''e . . '..                                                                                                               .-
                                                                                                         <
                                                                                                     A*.. C
                                                                                                   ''.
                                                                      .
                                                                          M                    '''H.
                                                                                            ..-%'               .

                                                                                *..s
                                                                                    #                                              .--'.
                                                                                                                                                .
                                                                              -'
                                         .                            2r                                            .                                                                                                  .    .   .
                                 .
                                                               z-*
                                                           ../                                                                                                                                            JUQGE
                                                         Z..                  u
                                                                              g                      ?                                     ,
                                                                                                                                           7                     ,
                                                                                                                                                                 .
                                                                                                                                                                 )
                        *!
                            )                z?/
                                             .


                                              ,
                                                :,ks
                                               ..                    .        a
                                                                                                    .. .( . y.
                                                                                                             zy                                                  zq;)r
                                                                                                                                                                 .             g;, w
                                                                                                                                                                               .   y.. wx .
                                                                                                                                                                                     a
                                                                                                                                                                                     j
                                                                                                                                                                                     yrjj
                                                                                                                                                                                        r.
                                                                                                                                                                                         j
                                                                                                                                                                                         .
                                                                                                                                                                                         g
                                                                                                                                                                                         a
                                                                                                                                                                                         sjj
                                                                                                                                                                                           /b
                                                                                                                                                                                            k            r
                                                                                                                                                                                                             . sv, , .
                                                                                                                                                                                                             . y vgt.jzy.y...
                                                                                                                                                                                                                            ygx
                                                                                                                                                                                                                              y
                                                                                                                                                                                                                              .rj m .  .
                                                                                                                                                                                                                                    smsa
                                                                                                                                                                                                                                       xx
          n@K. tu                                                                                                                                                                               *jz)S--
                                                                                                                                                                                                      <C-)
                                                                                                                                                                                                    . v XJ
                                                                                                                                                                                                         -                                                               .
                                                                                                                                                                                                                                                                         ,.
                                                                                                                                                                                                                                                                          ,.
                                                                                                                                                                                                                                                                           .t
                                                                                                                                                                                                                                                                            ':.....
                                                            /;?-c .r                                                                                                      .m          t '''
        . .
         '
             '' A7&
                    '
                    -,
                    Y
                    .                                     .
                                                          4 r   . .< . z
                                                                       fi                                                      -       .                                                                 w    -
                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                         '.
                                                                                                                                                                                                                                                                          ,7'. z
                                                                                                                                                                                                                                                                             .         .' .
                                                                                                                                                                                                                                                                                  '* ''..' '' .
                                                                                                                                                                                                                                                                                    .
        jSe    J
                                                                                                                                                                                                                                                                                     .      .  j
                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                2)i
                                                                                                                                                                                                                                                                                              ..) ..
    COPIES:                 BSO - SAO                                                                                                                                                                                                                                                    .         )r:.
                                                                                                                                                                                                                                                                                                   .

                                                                                                                                                                                                                                                                                      v./-.
                                                                                                                                                                                                                                                                                          .,
                                                                                                                                                                                                                                                                                           .....:.
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                    -.                   .


                                                                                                                                                                                                                                                                                     +).y-..
                                                                                                                                                                                                                                                                                           .;.,)
                                                                                                                                                                                                                                                                                               qâ
                                                                                                                                                                                                                                                                                                '.
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                       ''
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                     .' .'.*' .
                                                                                                                                                                                                                                                                                   .' <' % .'
                                                                                                                                                                                                                                                                                ,.' '. ' ' '
                                                                                                                                                                                                                                                                                 .       .   j.-
    I(7C 112-:9ORDER DQFQNSEMOTION
                    ****FILED:BROW ARD
           Case 0:19-cv-62328-DPG      COUNTY.FL
                                     Document 1 BrendaD.Fonnan.
                                                 Entered on FLSDCLERK 12/29/
                                                                  Docket    20173:34:21PMPage
                                                                           09/18/2019    .**** 9 of 23
çouxTt covRT DlsposlTloN ORDER IN A-n FoR BR0Wa*n COUNTY, FLORIDA

oavs           $'
               '
                )ssxo$1 ôY G'e mm tG u pasvxo
                a                                                              sccxxo                                             -
 uateBond/surety
Cash  of Florida vs. A-muntf%                        Estrelted           Vacated        Return to Dep
Cash Bond/surety     Amount $                        Estreated           Vacated        Return to Dep
( 1 Magtstrlte     I 1 FirstvoP                      convieted by Jury             - ( 1 Adl.Gutlty
( 1 Kfraignment ( 1 Tinal V0P                    ! 1 Convxeted by coutt              ( 1 Kdl.Withheld
( 1 Change of Plea ( 1 wdmtts/oenles Allegattoaa ! 1 Acq.by Jury                     ( 1 Dismissed
(1TrialbyJury I1Guàlty                                  I1Acq.bycourt                (Y loll.Pros 55-5L-53:
( 1 Trial by court I 1 No conteat                       I ) Directed verdtet         ( 1 po Info
                                                        ( 1 Judgment ofAeqaittal
 caaoss,t- l stsx okqivooœ < (o v'tote
& -                              ctr .         nq          œ.
 3     -     fo X
                        -
                                   Lo      '
                                                        Probation:        monthswith apecialconditionar
 SENTBNCE :
 coUNT(s)                   Reporting/Aa-a'nietrative
 I ) DuI sehool Level
 ( 1 License auspended
 (1 -          Daya i- nbilizltion byk                                        -
 ! 1 Rand= breath/urine anatysis at defendu t'a expenee
  ( 1May work off fine/costs at $            per hour
  ( 1 May buy out coo unity aervice at #         pex hour
    1Houxs of cn- unity serviee
  ( 1 lo alcohol or intoxieanta while on probation
  ( 1AA/NA meetingla) per week         I l/valuœtion,treltmentlnd therapy,ifneeeaaaxy
  ( 1 Pay all outstanding fine/costs on Driver'e Lieense Re/ord
  I
  (1) Time served                           daysCounty
                                   Day, Broward  on Countts)
                                                       Jail with eredit for                days time served
  ( 1No contact directly/indtrectlywithvictG la)orvictimta)fo ily or others limted below
  ( )Al1 fines/costs are separate axzd apart from probation
  ( IAI; fines/costs Y posed are a condition of probation on count(s):
      ( 1Al1 special conditions of probationmust bemetby the         month of probation
      ( 1DHSN is directed to revoke detendant's lkeense for 7.year p= suant to F .s 322 .055

      ( lM ger Managemeut                           .- -
      ( 1znterlock Device                                          1 shopzktter's Program
      '( 1 Justice for lif*waived/i  : 1M*nD/vkctkm zmpaet Panel (
                             ( 1PTZmpoled
  d
  '

       t 1$           COS
       ( lpartial payments accepted
       ( lFines/eoat converted to eivil lien/judgment
      ( lprobatàonz Revoked-Te- inated-Reinstated
      ( 1Earlytla inationofzsrobationuponcompletlonofallconditiona
      ( 1DD;                   hours                                                                  .


      ( 1other z                                                                             ..
                                                                                                                                                  ',
                                                                                                                                                       .
                                                                                                                  '
                                                                                                  .
                                                                                                              j
                                                                                                              y   j   q.
                                                                                                                  ... ..
                                                                                                                       .
                                                                                                                           .
                                                                                                                                  .
                                                                                                                                  j
                                                                                                                                  E ;
                                                                                                                                   .j
                                                                                                                                    t
                                                                                                                                    ..
                                                                                                                                     ,.$gy.
                                                                                                                                   ...,. ..
                                                                                                                                 ..:
                                                                                                                                   .
                                                                                             ,
                                                                                                  f
                                                                                                      .                               .. ..
                                                                                                                                              '
                                                                                                                                              j
                                                                                                                                                   2AX
                                                                                                          .
                                                                                                                                          ' '
                   VV                                                                                         '                .'1'
                                                                          :


                                                        DEPDTY CLRRK :                                                          xsvzssg is/zqzs
       JUDGE t                                  .
 Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page 10 of 23
                               Q coM p:AINT AFFIDAV IT
                                                 SHADED RELDS MUST BE ANSW ERED IFDEFENDANT NOT IN CUSTODY                                                           1 ARREST FORM
'% $
 BROW ARD COUNW                                                                                                                           OSTS #
 ARREST #                                                                                                                                                    .,             - ,k ...               xm z
                                       offenseRepert              $1.*'
                                                                      r
                                                                      ts-#'
                                                                          e.'
                                                                            z- .
                                                                            .                FotEv          -x'
                                                                                                              '>        FBtw,.
                                                                                                                             '         t'*t.'-'* '
                                                                                                                                                 * :55#'              ''            '
  FllnqAqe
         HOL
         fw'
           y LYWOODFp                     33-1607-118870              .
                                                                              .Q         *       'r,
                                                                                                  .
                                                                                                              .
                                                                                                           ,*ov...- t   :')
                                                                                                                        xut,
                                                                                                                           ...- .              .
                                                                                                                                               jy
                                                                                                                                                ,.,) ,$.-tgs
                                                                                                                                        7-' * k--tw        ,                                   t
                                                                                                                                                                                               s.s.'
                                                                                                                                                                                                   .
                                                                                                                                                                                                   ,
                                                                                                                                                                                                   z
  Defendant'sLastName                                     Fdfsl                Mlddle           SUF            M M/streetName                                                    Clt2eDSh17
   COAKLE Y                                                LECIJARLES XXXSAD                                                                                                       US
  Rac.e            Sex    H9t       wqt       Halr         Eyes        Comp      A9e         DOB               BlrthRace
         B          M      5'10        /d5 BLACK BROW DARK                         29        03/12/1987 CHARLESTOM SC
  PermanentAddress                                                                                             50% Ma&s TT
       1921#/IFFUS'S'F HOLLYWOOD FL JJ:2p                                                                          TAT R ARM /NA K TAT L ARM /NAF TAT L
                                                                                                               RaceofEmployment                                                     Length
   ResldenceType (1)cp ty     (2)oxmty    UoC'
                                             alAddfess /pJ/ HA YES ST,
                   (3)Fl
                       oqda (4)OutofState              HOLLYWOOD FL 33020                                      ,
   HowIon:defenöantIn     BreathalyserB/CCN Readlng Pl      aceofArrest                                        DateslmeArrested                    Arresll
                                                                                                                                                         ngOff
                                                                                                                                                             iGertslCCN
   B'-a'dCeunt: 1e                                        2222Jfclf/c f3rsT                                       #7Z#PZ2#16 00 27                     X21.
                                                                                                                                                          5*YFW.SIE W N (3297
   ofo rI
        npreuvD N(!) unlt zone Beat shlq Transklnl
                                                 t                                  pMo YQ NI
                                                                                            X TransporbngOffi
                                                                                                            cerlccN                                 Rck-upTs
                                                                                                                                                           me TlmeArnvedfso
                                                                                                                           MACKA r
         TYPElACTNITY      vxe                 - ero.n                - aom emx-a, .e,'v-s                 z-zramc            vanuacture,                    Iod-caqo--of         . N ux
                            N-N/A             H-ilall
                                                    tlarV en        Equmf nent          N-
                                                                                         N/A               A-smuggie              FOCUC'Pjcul
                                                                                                                                            wate             x. a zjj
                                                                                                                                                                    ueoce (a jg (n
                            A-Amm etarnlrle   W Manjuana          S-synthetc            P-PCM O :          D-oehver          K-DISX IVY
                /           GB arbll
                                   urate      OXR  IUrI
                                                      1/DeRV      U-UnROWR              &Sell              E-use                  tXS'
                                                                                                                                     CIDNIO                  WO ZBUWIQP Z C C
                            G c= lne                              ZOther                B-&                                  Z'Other
                             -
                             '
                             -f .k-elx leux.         te-     -
                                                             ..-
                                                       :.. - ,
                                                             - ,4+-
                                                                  .,,-.
                                                                  ,   '- ,
                                                                         -:
                                                                        fw
                                                                         ',e . z     .,)ear- -
                                                                                      .y         .. . c-olora-- , . .vx                 .
                                                                                                                                        '-%.'  .---. .
                                                                                                                                               :           ,
                                                                                                                                                           ----
                                                                                                                                                              .,.
                                                                                                                                                                t
                                                                                                                                                                ,
                                                                                                                                                                w#  ,
                                                                                                                                                                    --.
                                                                                                                                                                    k  'm.
                                                                                                                                                                        r'.:.,,
              A            DG ndaavv
                            ,        .                                                                 .
               ttach         *'            * -                  ''
                                                                 -*    -      *' '' -t       ,      .- -            ,r -   .  .
                                                                                                                              !'
                                                                                                                               ff $.
                                                                                                                                   '            .  :-    .4         f
                                                                                                                                                                  tr :x    k;:
                                                                                                                        ' *. rtdenv-l   kl' ré.orremâ k rks -   ..                             .

         Defendant'
                  s        - vehlcleTowedTo                                                     eé                                                                      t.%.
                                                                                                              m       1..N                                                                             .
            Photo                                -             .      ' - -.' j:.               $*              ..zg; )                                     ''
                                                                                                                                                                  ox.%**4
                                                                                                                                                                      -
                                                                                                                                                                        'W . qT
                                                                                                                                                                              ''.      .

                                             *                       a
                                                                     '           #  a4y  yk,),
                                                                                          ,
                                                                                          .                 z .a /
                                                                                                           ..
                                                                                                            .             4!s xz
                                                                                                                           ;  y -,
                                                                                                                                 Y'..'
                                                                                                                                     - ' x..,''J
                                                                                                                                     .            k,6:,:, ..'x,.p
                                                                                                                                                                4
                                                                                                                                                        ..- w.,,k
                                                                                                                                                                 l)
                                                                                                                                                                    m   7
                                                                                                                                                                        .
                                                                                                                                                                        1. ..- .)          .
                               ...   - *@. . .
                                       .
                                               w. - -'
                                                     -    z                 ae @. .     s
                                                                                             #'    .J zz . .               kx
                                                                                                                            e  zmr  z m,
                                                                                                                                       x)j)(
                                                                                                                                           .
                                                                                                                                           r& *: 'A.'..w,
                                                                                                                                                        ypG'' %VPj
                                                                                                                                                        .            ' g;j   ,M
   Nameofvlctlmtsl(Ifcorporatlœ exactIegalqameandKtaleoflncomoratlon)
       StateOfk-
               lorfda

         Count#                                          OffensesCharged                                                WC#/Cl
                                                                                                                             tatl
                                                                                                                                on#(Ifapplcabl
                                                                                                                                             e)                   FSorCapl
                                                                                                                                                                         asA arrant#
               I          STOFF ' -                  T lFO vl N                                                                                                             43
               l                - TR   U                    Nl'e A'                                                                                                          08-2,4
                             v'
                             'r      v                                                                                                                                        :2/


                                                                           IXPp*rJyh
                                                                                  YR
                                                                                   .
                                                                                   ,a
                                                                                      Ti
                                                                                     bI@Ca
                                                                                       ' . ufe
                                                                                             l aOfldAav
                                                                                             ïxf-- -
                                                                                                      *i)?M.
   Beforemetl
            msdatepersonalyappeared M STNER,STEVEN (3297)                                                                       whobelngfl
                                                                                                                                         rstdul
                                                                                                                                              ysworndeposesandsaysthaton
        9 dayof July .(war) 2016 at 2111ROOSEVELTST HOLLFrFOOp,Ff 33010                                                                                     (cnmeIxatm )
   the above named defendantcomfatted the atm e offenses charged and mefactsshowlng probable cause to beleve thesame areasfollows
       ON SATURDAY , JULY 9TH, 2016 AT APPROXIMATELY 0027 HRS , I WAS ASSIGNED TO THE HOLLYWOOD
       POLICE PATROL UNIT , RIDING AS A TW0 MAN UNIT W ITH OFFICER M MACKAY #3486 AT THE TIME,
       BOTH OFFICERS WERE WEARING FULL HOLLYWOOD POLICE DNIFORM WQTH A NhnGE AFFIX:D :0 THE
       FRONT OF 0UR SHIRTS AND HOLLYWOOD POLICE PATCHES ON 0UR SHIRT SLEEVES , READILY
       IDENTIFYING OURSVLVES AS LAW ENFORCEMENT OFFICERS

                                                                                                                                                   * * * Con tlnued * * *
   Isweartheabovestateme lscorrectarld trueto the bestofrnyknowledgeand bellef
                                                                  KASTNER,SFFFIW (3297)                                                                             'azrol
   Ofhcer/Affiant'sSlgnaure                                           Officer'sName/CCN                                                          Ofh
                                                                                                                                                    cer's Dlwslon
   STATEOFFLORIDA
   COUNW OFBROW ARD
   Swornto(0raffl
                rmedlandsubscnbedbeforemethl
                                           s                      #         dayof          Jtllv        ,    2016 (year).
   by          OFFICR8 NZG FNAW,STRbTN                                    (nameandtdle)wbolspersonall
                                                                                                    yknowntomeorl
                                                                                                                '
                                                                                                                tas pfoduced
                                                                                                                                                                      '
                                                                                                                              asIdenticatlon                          U'.

   NotaryPubllc DeputyClerkoftheCœrtorAemstantStaleAttomey
                                                           );#                                              o f                                                      .ç=
                                                                                                                                                                     =&
                                                                                                                                                                     re
                                                                                                                   Tltlemankand CCN
          .         m                                                                                                                                '
                                                                                                                                                     *4z    &
   PnntTypeorStampCoftm s edNarre ofNotaryPubllc                                                                                                    tw p$
                                                                                                                        (SEAL)                     .%.z.' Y
   SeventeenlhJudl
                 cl
                  alClr
                      cul
                        t                                                                                                                          Q'af:m' -
                                                                                                                                                           A
                                                                                                                                                           <w
                                                                                                                                                           h.
                                                                                                                                                            w            -
                                                                                                                                                                                 -..
   Browardcounty                                                          FIRSTAPPEARANCFARRESTFORM                                                -vx.''%        >      . ..
   StateOfFlonda                                                                                                                                      :-7         ep Oag ..Cotjd
   850DBWZ(R                           (SHOULDADDITIONALs@AcE BE NEEDED,UsE THEpaosAsu:cAusE AgyjoAvly covrjxuAnoN                                  X        ''
                                                                                                                                                                '
                                                                                                                                                                QU W1 (/
                                                                                                                                                                       Y-'
                                                                                                                                                                         *
                                                                                                                                                                         7
                                                                                                                                                                         W-*'' SYtiAZWBPF
                   emsed0S00)                                                                                                                  (BsoZQ pajj .'+4a.
                                                                                                                                                               ',
                                                                                                                                                                  :$r .Rl
                                                                                                                                                                        mgAgency
                                z                                              CO URT COPY                                                         *
                                                                                                                                                   >.                #tjj Arssgysagmry
                                                                  v                                                                       e#
                                                                                                                                        u.
   Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page 11 of 23
                                                                     E1 COM PLAINT AFFIDAV IT                                                                      m ARREST GORM
                                                                 PROBABLE CAUSEAFFIDAVITCONTINUATION
BROWARD COUNTY
                                                                                                                            OBTS #
ARREST #
Fl
 b
 mgAgency                          Off
                                     er
                                      kseRepœt                  1evlID#.-          *W,
                                                                                     #
                                                                                     .E h ?A            FBI                   * '                           é            ' '
                                                                                                                                                                           >               '
       HOLLYWOOD PD                   33-1607-118870            l'tt.'1 ' .Ds               '
                                                                                            k           .            ,.                '*@ .               .                           ,. g.u
Defendant'stasthlarne                                Flrsl               O fjdle     EUF        AiaSIStrV>eIName                                                             Cltlzenshlp
 COAKLEY                                             LECNARLES RASHAD                                                                                                            US
Nameofmctlmts)(Ifcorporatlonexadlegalnarreandstateoflrc rporabœ)

    Cotmt#                                       Ofl
                                                   enresChared                                       WC#ICl
                                                                                                          tatm #(l
                                                                                                                 fap lreable                               FS orCa I
                                                                                                                                                                   aO arrant#




                                                                       Wpb
                                                                         robablpxo'ausex-
                                                                                        e éqvl
 Beforemethlsdatepersonall
                         yappeared KASTNER'STEVEN (3297)                                                           whobel
                                                                                                                        ngfi
                                                                                                                           rstdul
                                                                                                                                yswom deposesandsayst
                                                                                                                                                    haton
     # dayof J;zl    # .(war) 2916 at 2111#OfWfVELTST,HOLLYWOOD.FL 33#2#                                                                      (cnmel
                                                                                                                                                   ocatlon)
 the above nameddefendântcommltted the aboveoffenrpescharged andthefacts s* wmg probable c,a1- to bvllevethe same are as follows
  ON THE ABOVE DATE AND TIME, OFFICER MACKAY AND I WERE IN THE AREA OF N DIXIE HWY/ TAFT
  ST WHILE TRAVELING WESTBOUND ON TAFT ST . I OBSERVED WHA2 APPEAAED TO BE A BLACK MALE
  WEARING ALL BLACK IN WEST ALLEY WAY OF N DIXIE HWY WATA ING SOUTHBOUND . THE MAT.
                                                                                  E THEN
  QUICKLY DI&ATTEARED NEAR 2HE SQUTH AT.T.RY WAY OF TAFT BT AS IF H1 WAS AZTEMPTING TO
  AVOID POLICE CONTACT IT SHOULD BE NOTED THAT THE AZEA IN WHICH THE MALE WAS IN IS A
  RESIDENTIAL ARRA WITH SINGLE FAMILY ROMES AND WHERE NUMEROUS VEHICLE BURGTAQIES HAVE
  OCO m ARD I THEN CONTINUED TRAVELING WESTBOUND ON TAFT ST IN HY POLICK VEHICLE IN AN
  ATTEMPT TO GET INTO A FIXED , TACTI/AL POSITION IN ORDER TO LOCATE THE MAT.E AND CONTINUE
  SURVEILLING HIS ACTIONS . OFFICER MACKAY AND I THEN PAKKRD IN THE REAR OF 2111
  ROOSEVELT ST IT SHOTR .
                        n BE NOTED THAT 2111 ROOSEVELT ST IN A M H .TI-APARTMENT COMPLEX IN
  WHICH OFPICERS HAVE MADE RESPONDED TO VIOLENT nALLS FOR SERVICE IN RECENT WEEKS
  OFFICERS AND MEMBERS OF THE STQMET CRIMVS UNIT HAVE ALSO MADE SEVERAL NARCOTICS ARRESTS
  FROM SUBJECTS ENTERING AND LEAVING THE SAME APARTMPNT COMPLEX

   I TSEN PAm D MY VEHICLE ZN THE NORTH ALLEY WAY OF 2111 ROOSEVELT ST AND BEGAN TO WALK
   ON FOOT I OBSRRVED WHAT APPEARED TO BE THE SAMV BLKCK MAT,   E WEARING A BLKCK SHIRT AND
   DARK PANTS TO BE STANDING NEAR THE FRONT OF THE APARTMENT COMPLEX LOOKING AROUND AS I
   SNTERED THE COURTYARD OF THE COMPLEX, THE MAT. M , WH0 IS LATER IDENTIFIED AS LECNAQRMS
   COAMT.
        EY , LOOKED BACK AT ME AGAIN , REACHED INTO HIS PANT POCKET, AND BEGAN TO RUN
   WESTBOUND AWAY FRoM OFFICERS I THEN YELLED ''POLICE , STOP,'' HOWEVER COAKLEY REFUSED TO
   OBEY MY COMMANDS AND CONTINUED RUNNING WESTBOUND ON ROOSEVELT ST TOWARD N 22ND AVENUE
   IT SHOULD BE NOTED THAT COhU .AY WAS CONTINUOUSLY ATTEMPTING TO REACH FOR AND OBTAIN OR
   DISCARD AN UNKNOWN OBJECT FROM HIS WAISTBAND AREA WHILE IN THE 2100 BLOCK OF ROOSEVELT
   COART.
        RY THEN BEGAN To RUN SOUTHBOUND ON N 22ND AVENUE , AND WESTBOUND IN THE SOUTH
   ALLEY WAY OF ROOSEVELT ST (2200 BLOCK) IT SHOULD BE NOTED THAT I CONTINUOUSLY KEPT
                                                                                                                                       * * * Contlnumd * * *
  isweartheabove stateme Iscorred andtrue to the bestofmyknowledgeand beltef
                                                                     KAH NER.STE VEN (3297)                                                                        Patrol
   Ofhcer/Affiant'sSlgn e                                         Ofhcer'sName/CCN                                                 Ofhcer'sDlvlslon
   STATE OF FLORIDA
   COIJNTY OF BROWARD
   swornlo(orafhrmed)andsubscrlte beforemethls                   #     dayof          Jtdv          .     2*16 (year).
   by          OFFICER #a4,    çT'
                                 #r#,STE VEN                          (nameandtlge)wbos personall
                                                                                                yknowntomeorhasproduced                                                  G .k
                                                                                                                   as ldentlflcatlon                                     C'-7
                                                                                                                                                                        r'
             -                                     g                                         o<.
                                                                                               u. ngzJ                                                     -
                                                                                                                                                               ,
                                                                                                                                                                       IQ
                                                                                                                                                                       &'V
     otaryPubllc OeputyClerkoftheCourtorAsslstantStateAttr ey                                       'Tltle/% nkard CCN                           : #.'.'j            N           '..
                                                                                                                                                 - .
                                                                                                                                                  l     '           c              '
   zm .           m       v                                                                                                            .
                                                                                                                                             C'*' V
                                                                                                                                           .'.
                                                                                                                                             >             . ...xo . I '
                                                                                                                                                                       :. '
                                                                                                                                                                                 d ''''
   pnntTypeorstampcof
                    rm        nedNameotNotaryhl
                                              bll
                                                c                                                           (SEAL)
                                                                                                                                           .w
                                                                                                                                            >
                                                                                                                                            c -l .                 W
                                                                                                                                                            . ' ' ' ; ....       . ;.
   SeventeentbJudlcla)Clrcult                                          FIRST APPEARANCFARRESTFORM                                           M..r.'V ...., .
                                                                                                                                                          -..gop9 ->. cou
                                                                                                                                                                        .
                                                                                                                                                                          u r
                                                                                                                                               -'         .. znd . -- StateAtterlley
   Brovard county
                                                                                                                                             ,t.   o 4
                                                                                                                                                     3t
                                                                                                                                                      rh
                                                                                                                                                       4I
                                                                                                                                                        .--Y'A
                                                                                                                                                             Fll
                                                                                                                                                               t
                                                                                                                                                               ngA
                                                                                                                                                                 lnggeA
                                                                                                                                                                      ng
                                                                                                                                                                       cy
                                                                                                                                                       .
   stateofFltxlda                                                                                                                            N
                                                                                                                                             *
                                                                                                                                             .
                                                                                                                                             h.
                                                                                                                                              t
                                                                                                                                              :.' 'V    ..7
                                                                                                                                                          .   r
                                                                                COURT CO PY                                                  .>1   '          .- t      ency
                                                                                                                                                                   . ..' '
   asoosaaatnewsedosmo)                                                                                                                      N     .
                                                                                                                                                                             '
       Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page 12 of 23
                                                                          (ZlCOM PLAINT AFFIDAVIT
                                                                     PROBABLECAUSE AFFIDAVITCY TINUATION                                                 E ARREST GORM
'
    BROW ARD COUNW
    ARREST #                                                                                                                 OBTS #
    Flln:Agency                          X enseReport               fae.
                                                                       ,1 %* .    FDLE    v?             F&t- -f. -               :   &%1                                   !
                                                                                                                 .: f         y
                                                                                                                    '
           HOLLYWOOD PD                    33-16*7-118870                -     -
                                                                               .-      . .
                                                                                         h
                                                                                                       - a                        , ,
                                                                                                                                    .
                                                                                                                                    è -
    DefendanlsLaslName                                   Rrst                 Oddle         SUF   Allas/streetName                                             Clbzel%h!p
     COAKLE F                                             LECHARLES RASHAD                                                                                           &J'
    Nameof?cbrn(s)(fle,orporatloaeuctlegalaameaft stateoflncorpoollon)

       Count#                                          Off
                                                         en.
                                                           - Charged                                   WC#lCl
                                                                                                            labœ #(dapplt
                                                                                                                        cable                     FS orCapaO arf
                                                                                                                                                               ant#




                                                                            :*Mrobabyicq
                                                                                       ru>
                                                                                      we -.gAëu
                                                                                             w o.t )
     Beforemethl
               sdatepersonalyappeared KASSNER,STE VEN (3297)                                                         whobelngfirstdul
                                                                                                                                    yswom deposesandsaysthaton
          9 dayof July       (war) 2  -
                                        016 at 2111xofldW VELTST AOZZYWOOD,FL J-##2#                                                              (cnmelocatlon)
                              ,
     theabove named
                  -
                    defendantcomml
                                 tted tbe aboveolense:charged and the factsshowlrv probable causeto bellqvethe same are asfollc<
     YELLING ''POLICE , STOPH AS I CONTINUED PURSUING COAKI.
                                                           RY COAAT.
                                                                   EY THEN BEQAN RUNNING
     SOUTHBOUND THROUGH THE HOUSES , CROSSING MCKINLEY ST IN THZ 2200 BLOCK I THEN LOST
     SIGHT OF THE COAU .
                       EY IN THE MIDBLOCK OF MCKINI.
                                                   RY ST (SOUTR SIDE) IT WAS AT THIS POINT
      THAT OTHER PATROL UN IT? RE SDONDED TO TARQ UP PER IM ETER POZ IT ION S IN THE hWRA                                                            A SHORT
     TTMK LATER , K-9 OFFICER KKT,ISH #3197 AND HIS K-9 PARTNER I'BT.
                                                                    AEE'' ARRIVED ON SCENE K-9
     OFFICCR KALISH SUBSEQUENTLY LOCATED COAMTRY IN THE ZEAP OF 2222 MCKINLSY ST (SSS
     SUPPLRMKNT) COAAT. EY WAS PLACED INTO HAND RESTRAINTS BY OFFICER C ALBAN AND I I 'HER
      POSITIVELY IDENTIFIED COAKLEY AS THE MAT.
                                              R THE W .
                                                      RD FROM ME

              WAS TRANSPORTRD TO THE MEMORIAL REGIONAL HOSPITAL FOR MRDICAL CLEARANCE WHILE
      COAKLEY           COM LEY WAS READ HIS MIRANDA RIGHTS VIA PREPAQRD TEXT COAKT.  EY ADVISED
      AT THE HOSVITAL :
      THAT HE UNDERSTOOD H1S RIGHTS I THEN ASKED COKKLRY WHY HE RAN FROM ME , AT WHICH POINT
      HE STATED THAT HE THOUGHT HE NAn A WARRANT I THEN ASKED COAAT.   EY WHY HE WAS AT 2111
      ROOSEVELT ST, AT WHICH POINT HE STATED THAT HIS GIRLFRIEND LIVES THERE WHEN ASKED WHAT
      HIS GIRLFRIENDS NAME WAS , HE STATED THAT HE DIDN YT AEMEMRER . BASED ON COAU .
                                                                                    EY 'S
      STATEHENTS, HE FAILED TO DISPEL MY AT.ARM AS TO WHY HE WAS IN THE AQEA AND ON THE
      PROPERTY OP A KNOWN DRUG LOCATION IT SHOULD ALSO BE NOTED THERE IS A TRESPASS
      AFFIDAVIT ON FILE FOR 2111 ROOSEVELT ST , ALLOWING ALL HOLLYWOOD POLICE OFFICERS TO
      ENFORCE THE V IOLKQION FOR ANYONE NOT LIVING ON THE PROPERTY THE PROPERQY MANGER OF
       2111 ROOSEVELT ST ? ROBIN CRUISE , WAS UNABLE TO BE REACHED VIA PHONE DUE TO THE INCIDENT
       OCCURRING IN THE RARLY HOURS OF THE HORNING I HAVE BEEN IN CONTACT W ITH THE PROPERTY
      MANAGER IN RECENT WEEKS REGARDING NUMEROUS COMPLKINTS OF TRESPASSING AND NARCOTICS
       USE/SALES OCCURRING AT TRE ABOVE LOCATION I ALSO ASKED COAXLEY WHY HK ATTEMPTED TO
       AVOID OFPICERS IN A MARKMD UNIT WHILE IN THE WEST ALLEY WAY OF N DIXIE HWY , AT WHICH
       POINT HE REPLIED ''IM SORRY OFFICER , IT WON 'T HAPPEN AGAIN I DONYT EVEN KNOW WHAT I WAS
                                                                              * * * Contlnued * * *
      fsweaftheabove sltem         lscorrectand true to the bestofmy knowledge and bellef
                                                                         KASTNER,STE FFA (3297)
                                                                                       .
                                                                                                                                       -                 Patrol
      Offireer/Affiant'sSlgn   e                                        Ofhctr.sNanYJCCN                                               Olcer'sDlvlslon
      STATE OF FLORIDA
      COUNW OF BROW ARD
       swornt
            o(oraffl
                   rmed)andsubscnbedberoremethl
                                              s                      #       dayof         Juls         ,     2016 (year),
       by          OFFICER AHJFNAX,STE VEN                                 (nameandtj
                                                                                    tl
                                                                                     e)who,speîsonalyknowntomeorhasgroduced
                                                                                                                     aslde        on                         -s
                                                   -                e                                      x          9                                      ca;
                                                                                                   > .AK              >                                    sL'
                                                                                                                                                           . .
       NotaryRjbllc Deputy r oft (:G14 orM slstantSœ eAttornay                                        Ritle/Rank and CCN                                   j.'u.-r
                      # t                                                                                                                              '-
                                                                                                                                                        cw
       prlntTypeoraampcomm'
                          ss euNameofNotaryeublc                .
                                                                                                               ISEAL.I                           z
       SeventeenthJudlcmlC$ru1t                                                                                                               - ' .'' -'-D      ' -.'
                                                                            FIRSTAPPEARANCE/ARRESTFORM                                      X' <.     Qfng --.Court
       BrowardCounty                                                                                                                        w ..
                                                                                                                                               .
                                                                                                                                               ..-.      212 g '>lal
                                                                                                                                                                   eAnomey
       St
        ateofFlorl
                 da                                                                                                                        -*.-<      Dwz
                                                                                                                                                       . r d .r.
                                                                                                                                                               -Fuk
                                                                                                                                                                  rmAqert
                                                                                                                                                                        cy
                                                                                  CO URT CO PY                                              K*4      >''4t
                                                                                                                                                         :Jl,-estl
                                                                                                                                                                 ngAqer,y
       aso o- za(Rewsedergxl                                                                                                                X        CW         *W
                                                                                                                                            >
       Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page 13 of 23
                                                                     C)ABL
                                                                   PROB COM PLAI
                                                                         ECAUSE  NTVI
                                                                               AFRDA AFFIDAVI
                                                                                          NUATIT
                                                                                     TCONTI    ON                                                           K ARRESTFORM
  BRow ARo couvry                                                                                                                 oB-rs #
x ARREST
  F,x Aqen#c.
   ll       y                          - ---Rep-                        IIo#    - ,1r '
                                                                                      !z e               ' - -Fsl '.          '. '            %'r --'
                                                                                                                                                    -                 ' '--. - '
         HOLLL
  Oefendant     rwooo
          st-al Narne ro                 33-1607-1?:dz
                                                    Flrs:
                                                        l . .
                                                            ..
                                                               Mlddle
                                                                            -F
                                                                           -.
                                                                             -x;.--
                                                                                  ,w.
                                                                                    :
                                                                                    .4    ..,
                                                                                           SUF
                                                                                                               q.. --..z- -
                                                                                                        Allas/streetName
                                                                                                                                                                              -'-'
                                                                                                                                                                                 1.
                                                                                                                                                                          lttzenshlp
   COAKLEY                                          LECHARLES RASHAD                                                                                                       US
  NameofvI(2m(s)(Ifcorpln tlonexactIegalrerrleandstateofIncorporabon)

     Count#                                          œ ensescllared                                            wc#Icl
                                                                                                                    tatl
                                                                                                                       on#(,fappicabl
                                                                                                                                    e)            FSorCaplasM arrant#




                                                                               Prxpea
                                                                                    ka.6zr
                                                                                         1wC.a'
                                                                                              il
                                                                                               Q
                                                                                               %X A
                                                                                                  ,sffi
                                                                                                    ...44v
                                                                                                         .1t
   Bef
     oremeîhl
            suat
               epersonatl
                        yapgeared KASTNER.STEVEN fJ2#7)                                                                 whobelngfi
                                                                                                                                 fstdul
                                                                                                                                      ysworndegosesanör'
                                                                                                                                                       ayst%ton
                    : .(war) 2*16 at 2111ROOSEVELT.     5'
                                                         T,HOLLF'FOOD,FL 33020                                                                      (cnmeIocabon)
       # veday
   tbeae      ofddefenda
            name    ./111. nttommlqedtheaboveoffenseschargedandthefact:showlngprobablecaurpeSobeievetbesameareasfoll-

    DOING ''
    FEARING FOR THE SAFETY OF THE PROPERTY IN THE ARRA , OTHER PATROL OFFICERS CONDUCTED A
    CANVA:S OF %HL AREA IN WHICH COAKLEY WAS SEEN TO ENSURE THAT NO BURGLARIES RAD OCO m nMD
    AND THAT NO WEAPONS WERE DISCARDED THE CANVASS WAS MET W ITH NEGATIVE RESULTS

    A ROUTINE CHECK THROUGH TELETYPE REVEALED THAT COAU .AY DID HAVE AN OUTSTANDING WARRANT
    OUT OF M IAMI-DADE FOR POSSESSION OF DANGEROUS DRUGS, HOWEVER , IT WAS NON-EXTRADITABLE

    CRIME SCENE TECH LONKSI #3504 RESPONDED TO MZMORIAL REGIONAL HOSPITAL FOR PHOTOGRAPHS

     COAU .
          EY WAS TRANSPORTED TO THE BSô MAIN JAIL




                                                                                                                                                                      u
                                                                                                                                                                      %
                                                                                                                                                   k                  -         v w
                                                                                                                                              I3                      &         e')
                                                                                                                                                  .e   ..                           l
                                                                                                                                              S Y 'l x
                                                                                                                                                     D
                                                                                                                                              -
                                                                                                                                                       . 9                     QL
                                                                                                                                                                               -..,
     l         b ve statem         lscorrectand trueto thebestofmyknowledge andbellef                                                         ''- -' -                -        '.*'J
                                                                                                                                                                               .   *
      swearthea o                                                                                                                             w <                     ..        >
                                                                        KASTNER.STEVEN (3297)                                                  c
                                                                                                                                               c:               PaW l r-
     Of
      fi
       cef/Affi
              anrsSI
                   g           e                                        Offl
                                                                           cel'sNameccN                                                  O#l
                                                                                                                                           eeer'
                                                                                                                                               sDvvon
                                                                                                                                                  >
     STATE OF FLORIDA
     COUNR OF BROW ARD
     swornto(orafhrmed)andsubscnbedbeforemet
                                           hls                     P       uayof                %hll
                                                                                                   y            ,      2016 (yeaf),
      by            OFFICER KASTNER.STEVEN                                (nameand::e),whol
                                                                                          sgersonall
                                                                                                   yknownt
                                                                                                         omeorhasproduced
                                                                                                                         asldenbqcabon
                                                                 1                                      s+:A'
                                                                                                            v' J F
      RolaryPuNlcDepulyClerkdtheCœ ftorM ssstantStateAtlœney                                                   TltlelRankandCCN

              -            œ   ' z
      Rmt Tweorstafnpcof- ssm           arte ofNotae a tglc                                                         (SEALI
      seventeeathJe lcsalclrcult                                           FIRSTAPPEARANCFJARREST FORM                                                                Ong - Copq-
                                                                                                                                                               2n4..-''Stat:Altorney
                                                                                                                                                                '..
      Broward County                                                                                                                                        .. ylj '..gjmqAqeotv
      StateofFlonda                                                                                                                                         ' 4tl1 . 'AffestlngAWnI;Y
      mso o- zatnewsedw xn
                                                                                     CO URT COPY
'
                         . '$
                              Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page 14 of 23
              ).!)r         .
           b,5.
            'ï
              k
              %v
                  .:
                   ;.         .
                              tlk
                                X'!
                                  *'
                                   A'
                                    .
          2k,
            .
            ',
             u
             .'.
               7
               <.            jt
                              oy..
                                 -
                                 /
                                 ' y.
                                   l'-..-('       >$             *Nw
           ..                                                                                                                    .

        C7
         '
          :
         -:
               >
          --t,';-!
                 f,à
                   -y
                    '.           s
                                 g
                                 v,-
                                x-''
                                   -
                                   .
                                          -
                                          W.
                                           -.
                                            -
                                            1!
                                             -1!'
                                                t.-
                                                &  .9
                                                    .
                                                    r.
                                                     '%.,
                                                        .'*'ï
                                                       *t   -.
                                                             -/..
                                                            '''
                                                                ;4
                                                                *,
                                                                 .1
                                                                  .1
                                                                  ' .
                                                                    k           -
                                                                                -     .       .
                                                                                                         , ,.                    ..
                                                                                                                                 :              I'
                                                                                                                                                 'n,
                                                                                                                                                 . .cal
                                                                                                                                                    . -u ,,,a
                                                                                                                                                            .
            -,,'.'-
              k,
               ,-             ,- ,..,
                                                                                                  .-
            '''$.:    :.-g
                         !    <
                              r
                              p
                              ,:
                               j
                               y
                               .k
                                $
                                t ;'      -             .jjj
                                                           .
                                                           -,.-,,
                                                                .(.
                                                                  )..-...,.,...,.         .

                                     x.. j
                                         :
                                         y
                     ,!
                      .
                      y                                                                           . ,.
               u'                                          t
                                                           :
                                                           y-
                                                            ,
                                                            ;.
                                                  -
                <xRî)..
                     J
                    .. -'     .
                              '
                              ..
                               .vt'. .    z-      ...              .. ..



                                                                                                                                                   Visit lnform ation
                 Patit
                     yllti
                         'nsornpation
    '
                                                                                                                                                   DateofVisit: 4/9,/20l9
                 Name; Ccukicy-t-echm-les  'T.
                                            !.:'
                                             rS
                                                                            .
                                                                                                                                                   TimeofVisit: 0l:!5PM
                 M edicâlRecord #: 1089678 )
                                                                                .

                                           1
                                            $ !;.
                                              .
                                              Lu
                 DateofBirtll'
                             .. ?ll2,
                               .-   '
                                     IPF7  $. /'                                                                                                   jvartitioner: Roberlsrpatricia
                                                                                1.
                                                                                .


                  TvpeofVi'
                          #.'f
                             ..-
                               ,w                                           i42h
                                                                             (.
                                                                           z.
                                                                           :l(
                                                                           a
                 liAce-'-.Y.'
           ..o ()f
                 -.
                 .
                              i
                              œs
                            ..>ri
                               +.
                                  t1
                                 m.. - w-w>.
                                           .
                                           .
                                               jsfajltjlcd
                                               -         ..-...
                                                              ..
                                                               ..;'
                                                                  -'
                                                                  w.
                                                                   !
                                                                   vmu
                                                                     ,.
                                                                      ,    ...
                                                                         .'.
                                                                      .,.F   -
                                                                             '
                                                                             v
                                                                             .
                                                                             z-.,
                                                                                .
                                                                                ,
                                                                                -.
                                                                                k *..
                                                                                    ..s
                                                                                      ....,
                                                                                          .w.y
                                                                                             x.,                                .,
                                                                                                                                 .-.        w       .   ,   .               .
                                                                                                                                                                        .v .--              ....                    ,
                                                                                                                                                                                                                    ..
          .
                                                                                                                             ôlac
                                                                                                                                -nosos                                      .      .   ..          .   ..A
                                                                                                                                                                                                         . .. ..   .-   '

                                                                                                            ..
                                                                             > ....

                 Classificatignq
                             on:sj
                                 v
                                 sent
                                 i  al-
                                   Typel'
                                        fdtD.
                                        qf z/i
                                             ragl
                                              /? lflsis                                           Status:            AsseAyi
                                                                                                                           -
                                                                                                                           n.
                                                                                                                            -gCliniiian-.          .Rank.in *.              Descri
                                                                                                                                                                                 .ptionp- .-
                   0k2of
                 Dat  /13/Di
                          201
                            a9     Updàte  -
                                                                                                  Activc             'PATRICIA RQBTRTSSAPRN''       Prima                   Mqiordcpressivedisorder,l
                                                                                                                                                                                                    'ectlrrenl
              j                                                                                                                                                             tplsode,moderate
                                                                                                                                                                        $
                                                                                                                        CurrentM:dicationts)
                             DatePrescribed                                    M ïtdication                                    Dosqge                                            End Date
                                02/13/20l9                                     :.
                                                                                7C.EtiapintPtlmarate                           Tak'.,llltwhalf(0.5)tabletsbymouthevee            - -
                                                                                                                               morllingAND oneT'-.t
                                                                                                                                                  1onehal
                                                                                                                                                        f(1.5)lablets
                                 92/)3/2019                                     1'/1
                                                                                   ,itoxetineHCl                               atk
                                                                                                                               Tab.
                                                                                                                                  t.
                                                                                                                                   :don
                                                                                                                                     time
                                                                                                                                       e(l'
                                                                                                                                          1tk
                                                                                                                                            lbletby mouth (wery monlitlg         04/13/2019
                                       /13/2()19
                                               .                                Gabapcnîin                                     'I'
                                                                                                                                 alk-arfc(1'
                                                                                                                                           )capsulebymouththrcetimesa            S4/13/2019
              1.                 (,2   .
                                                                                                                               da)


                                                                                                                               Allergies
                              DateNoted                                             .
                                                                                    z'
                                                                                     -fzergy                     '             Reael'
                                                                                                                                    ion                                                                                     .

                              02/13/201'
                                       9                               '            Tytenoland Tylenol                         Vomit
                                                                                                                                   ing

                                                                                                                       Upcom ing Appoinlm ents
                                 Date                                                Ilay ofW eek                               Tim t
                                                                                                                                    )             Practitioner                              A ppointm entStatus
                   '

                                                                                                                       No Upcom infzAppointm ents




                                                                                                                                        @




                                                                                                                              Office Location
                                                                            Celltri'
                                                                                   lClinicalUP -330 SW 27TH AVENUE FortLauderdale,FL33312-2051-954-791-4300
                                                                       Page
Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page    1 of
                                                                         15 of 232


                                    ('. 'ö.:t
                                    L
                                    .
                                    j,
                                     ';
                                      .          E<.
                                                 '
                                                 N ;
                                                   z.           . ..         ..
                                    77z      :
                                    *             'M* .        ..   ..   .     '     '
                                         .


                                                 Holl
                                                    i
                                                    ywood,Fk 33Q21
                                                          954-518-5155

       Patient Nam e:Coakley,Lecharles                    Authorizing Provider:ChristopherW ong,
       MRN:2329237 CSN:5026870796                         MD
       DOB:3/12/1987 AGE/SEX:29 yrs/                      Phone:954-961-3500
                    M ale                                 Fax:954-961-1835
       Status:sTAT                                        PhysID # 1071:0
       Loc:class:outpatien!                               A/ending Provider:
       Dept:MRHS MRl                                      Phone:
       MEMORIAL REGIONAL HOSPITAL                         Fax:
      SO UTH                                              Phys ID #
                                                                                                                     $
    Reason forExam : Leftankle instability                                         ACC# 32119067
    Exam : MRIankle leR w ithoutIV contrastlSTAT                                   12/01/2016 8:27 PM

    Interpreted by:
    Benjamin Jay Freedman,MD
    INTERPRETATION
    PROCEDURE: M RIANKLE                                                     N TM ST 12/1/2016 7:55 PM

    CLINICAL Hl ORY: LEFT AN C E INSTABILITY

    TECHNIQUE;M ultl            multisequencenone                              R1imagingoftheleft
    ankle isperformed on ahigh-field m agnet.

    PR IOR STU DY : R adiographsJuly 09,2016.

    FIN DIN GS:
    OSSEOUS STRUCTUM S: Thereisno localizedbonem arrow edemapatternto
    suggestbone contusion occultfracture orosteom yelitis.No suspicious
    focalosteolytic or blast!
                            lc lesion.
    M arrow fatpattern ofthe talardom e isunrem arkable w ithoutosteochondral
    injury.
    JOINT SPACES:Physiologictibiotalarandsubtalarjointfluidwithout
    pathologiceffusion.
    TEN DON S:Trivialperonealand tibialisposteriortenosynovitis. M inimal
    fluid in the flexorhallucislongustendon sheath probably dueto
     communicationwiththejointspaceand within physiologiclimits.


Coakley,Lecharles(M lt# 2229237)Printed at8/28/19 12:08PM                                                Page 1of2
       Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page 16 of 23

                                                                                                                                                                                @

AFTER V ISIT SU                                                 A RY                   -                                                                      H '                      ke
Le'charles Coakley MRN:                                         237
1 8/28/2019 9 Memori
                   al ospitalPembrokeSurgicalServices Q 954-88 -8464
nu.''erwu'&vfiwlR.rkkrf
                      >RL
                        QQ/AN.CLO '
                                  UR        Y IG '-''       '       ' 'ztplY -       e r *              '          ' ç>'
                                                                                                                       ******m*<%- '      G            X                 '-M*.
                                                                                                                                                                             u*'
                                                                                                                                                                               rF2> )NWY7*#Nt*'9:
                                                                                                                                                                                                Ct



lnstructions
                 Need
                 Take alIH elp?
                         your medication asprescribed byyourphysician and keep a listofyourm edicationswith you ataIItim es.
                 Contactyourprimary physician before taking any medicationsyou have athome thatare noton thisIistand
                 before taking anyover-the -counterorherbalmedications.Contactyourphysician orpharm acistabouthow to
                 store yourmedicationsorhow to dispose ofany medicationsthatare outofdate orare no Iongerbe taken.

                                                                                                                                        J-L' :'
                                                                                                                                              3
                                                                                                                                          .

                  N0ChangesWeremadet/y@urmeaicalions.
                  n
                  w CONTINUEtakingyourothermedications                                                                                  lja (apJ,J.cIlij
                         Review detailsofyourmedicationchangesbelow.                                                                    1tN         J/
  % ...L .
         ' < ''...L
                  ;è.
                    ïv<ï4X'S''.ù%X&L&# W'kL
                                          iT2+'
                                              C#Xy;vV% W    L*'*Ek'#MR*mW*;* D<* MteM*wn*KK'MME*   *aMNE*M* k -*'*w'**'x=,-*'* F*-* *         *'
                                                                                                                                               ***'1 ' = *'       ** '* > G* + W.
                                                                                                                                                                                QN :#Q'
                                                                                                                                                                                      :i$IX'
                                                                                                                                                                                           .4'
                                                                                                                                                                                             Q4'
                                                                                                                                                                                               5;'S
          . ..




  Your Next Steps
    I
    :
    7
    NZ Read                                            -.
             Q Read these attachments
                  .    EpiduralSteroid lnjedion (English)
                   .   EpiduralSteroid Injection CareAfter(English)

   Onte you gethom e ...ifa'any lim e #ou are having a true M edkalEmergency,call911orgo 'o the neares:orfeel
   Em ergency Room . Ifyou have any of1he below sym ptomsorhealth problems,oryou have any questions
   yourtondilion has worsened,callyourprimary dotlor:
    * Feverover101 degreesFar    enheitor38.3 degrees Celsius.
    . Di fficultbreathing.
    * Nauseaorvomiting.
     . Increasing abdom inalpain ordistention.
     . Bleeding from site.
     . Excessi ve rednessorswelling.
     * lncrease drainage orodor.
     * Numbness,ti   ngling ofsurgicalorsurrounding area,orextrem i
                                                                  ty.
    Bring a copy of'bis docum entto yourpbyskian-


          Ilergies as of8 28 2019
                                                                                                                              Reactions
      Nsaids(non-steroidalAnti-inflammatoryDrug)
            Ptreportsthatbe isnotaller icto M obic.He hasbeentaking itfora long time
      Tylenol(acetaminophen!                                                                                                  Diarrhea                        '



       LecharlesCoakley(CSN:5045484357)*Printed at8/28/19 11:34 AM                                                                                                     Page1of9
     Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page 17 of 23



M edication List

am lr D lpine 5 mg tablet
Com m only known as:NORVASC
Take 5mg total(1tabset)bymouthoncedaily

cyclobenzaprine 10 mgtablet
Com m only known as:FLEXERIL
Take 10 m g by m outh 3 times daily as needed forM uscle
spasm s

FLuoxetine 20mgtablet
Com m only known as:PROZAC
Take 20 m g by m outh once daily

gabapentin 800 mg tablet
Comm oniy known astNEURONTIN
Take800 mgtotal(1tablet)bymouth3timesdail
                                        y

 m eloxicam 15mg tablet
 Com m only known as:MOBIC
 Take 15 mg by m outh once dail
                              y

 m orphine sulfate 15 mg immediate-releasetablet
 Com m only know n as:M SIR
 Take 15 m g by m outh every 6 hoursasneeded forPain




  PARoxetine 20 mg tablet
  Com monly known as:PAXIL
  Take 20 mg by m outh every morning

  QuEtiapine 50 mg tablet
  Com monly known as:SEROQUEL
  Take by m outh 2 timesdaily 50mg in AM
  150mg @ @ bedtime

  risperiDo NE 1mgtablet
  Com monly known as:RisperDAl-
  For:paranoia,auditory hallucinations
  Take 1mgtotal(1tablet)bymouth2timesdaily
   Indications:paranoia,auditory hallucinations




     charlesCoakley(CSN:5045484357).Printed at8/28/19 11:34AM                Page3of9
  Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page
                                                                       Page118
                                                                            of1of
                                                                               4 23
                       *




                       RT H O P                                            D lC                   ''
                                                                                                  ..
                                                                                                       1:ë. t( uQfl'.'L -':
                       AssocpAlEso'Som H BKowaqp,RA .




' tï.z't'
'       -.j.yy.yt.
                 jy(y;., jT..!.
                              g,.jjy
                               .   .
                                   ..
                                   . (,
                                      j)
                                       ;j.
                                       . (,
                                          tg.
                                            yc
                                             ;
  No
  * tTr      -lhl
               ama tldo
                     nglHC1so MG Tabletltabletas
  neededOrallyevery6hz'                 s            $*'
                                                       21:
   * Percocet5-325MGTablet1to 2tabld as NeW S tom S *. '''                                                         ''  t.. o retllrns theofûce               to(hY iOT
                                                                                                                      ' ..?
                                                                                                                       .
                                                          .. ..                                                                                          . Ay
                                                                                                                                                            z
   neededOrallyevery4-6 hrs                              .          .                                                        .
                                                                                                                             ,..j
                                                                                                                               .   .iL?...
                                                                                                                                 o.,
                                                                                                                                 o .   . c
                                                                                                                                         s
                                                                                                                                         ,,.
                                                                                                                                           A.
                                                                                                                                            #,
                                                                                                                                             .f
                                                                                                                                              ,
                                                                                                                                              ,.
                                                                                                                                               .
                                                                                                                                               ;.y
                                                                                                                                                 .)
                                                                                                                                                  .
                                                                                                                                                  :s.
                                                                                                                                                    ,t
                                                                                                                                                     .<
                                                                                                                                                      p
                                                                                                                                                      ,.t
                                                                                                                                                        ,
                                                                                                                                                        4
                                                                                                                                                        .<
                                                                                                                                                         zoy. g
                                                                                                                                                              jg
                                                                                                                                                               j:E51.jjgjj
    * Mobic7.5MG TabletttabletOrallyOnce                              q  e vA       ua    i i ql l
                                                      ç    . .'.. P;  ..
                                                                       :                           -p -
                                                                       y..v..,s ,.!jy,.a.x..,ro.( a. .,. ,j , . . ,
                                                                                     .                                                          ,     . .   -.t'
                                                                                                                                                               ,%'   .    'e
              y dication Listreviewedand reconciled ê
                                                    y                                                                                                         'âe.rolajtee  js
                                                     '                                                                                                    .    .   .. ,
    a*daMe                                          ,)!             >'.,
                                                                       f.
                                                                        Y
                                                                        t  '  pl   w.
                                                                                    $.rN
                                                                                       .4N
                                                                                         ,.
                                                                                          : c  ...è'$bmp
                                                                                                      ..&....,
                                                                                                             wj,.-.
                                                                                                                  fèb
                                                                                                                    l.
                                                                                                                     g
                                                                                                                     eft.  a.ii.è#a . r.         .o.j  at  'ant
                                                                . '
                                                              , .           .
                                                       ..
                                                        :
                                                        ,z.+a
                                                            .;                                                 jo
                                                               ,
                                                               .0nt
                                                                  ,..;-a.
                                                                        )a
                                                                         ..
                                                                          y
                                                                          l   .zr,     .  .o              jaiy                                                               a'
                                                                                                                                                                              j
                                                        'ï
                                                         .
     with thepatient
                                                       pa   t l e     co   usuè          s   to                       e ing    att he     ant e  y  r  and                 er
                                                       ''unstable.''Heidendses            l              Pain aS fevers chills,chest,Shortnessof
                                                                                         thean tle.Hedenies  any      riorkneepain.Heis
   '
   d                                                                                                                 ,
   ' ''                                     . fr..
                                                 ,j
                                                 ..(
                                                  :,.1:..:y..                   aspectsOf                  uins
                                          ..)
                                                                  .
                     ' '           1.
                                   :1'. .j
                                                                                breath. n addition,he COmP js IlestatesitdoesnotalwayswOrk
                                                                                       I                       ofposte
       t: ..   , ,.. :. .                .y
          M edicalHistoryVen'fied..
                                                                                currentlytaltin:tram adolfOrpa -
          '   (,,.         :              .......                               forhim .
       DeniesPY SurgicalHistory
        El ; w..'' '                                                            Ht70 in,W t1551bs,BM I22.24 lndex.
       Father:alive
       Mother:alive                                                                  i ,         .
       PaternalGrand Father:alive                                                .

       PaternalGrandM other:alive                                               COMHeFaxcept
                                                                                       isaler
                                                                                            ions:
                                                                                             tand oriented and appearsin no acutedistress.He
                                                                                dem onstratesperrem oved and affect.He ambulateswith am inim ally

       Tobacco Use:                                                              antaFoc
                                                                                     lgicuse
                                                                                          gai
                                                                                            dti
                                                                                              enxami
                                                                                                 sandal
                                                                                                      s. leftlowerextrem ityrevealsnosignificant
                                                                                                    nadon
        TobaccoUse/smoldngAreyoua                                                swelling.The overlyingskin rem ainsintact-Thelacerationsoverhis
          nollsmoker.                                                            anklehave completelyhealed and alwaysbeen healed.Thereismild
                                                                                 tendernesstopalpation along the anterior,lateral,medial,and
         N .K.D.A.                                                                posterioraspectsoftheankle.Dem onstratesweaknessV t.   IZ
                                       t .,              .!
                                                                                  dorsiflef on,plantarflexion,inversion,and eversion.Sensation is
                                    . ..        4       ' .       ., .
                                                                                     otherwisegrossl#inmcttolighttouchthi-oughoutandhehasa '
               '           s                               ..   !7) . ..
                   .
                       .

          DeniesPastHospitalization
                                      ,                  ...
                                                                                     negativeanteriordrawertest.H ehasawell-pee sed foot.

                                                                                         1.Acuteleftanklepain -M25.572tprimaryl
                                                                                         2.Chondrom alacia ofleftpatella -M 22.42
                                                                                         'l'hepatientisaao-year-oldmanwithcomplaintsofsubjectiveleft
                                                                                         ankleinstability aswellasleftanklepain.Atth% point,I'
                                                                                                                                             veexplained
                                                                                         thathisankleM R.  Iwascompletelybenign and did notdem onstrate
                                                                                         anyobjectivefmdings.Inregardstohisleftlqnee,thepatientisaware
                                                                                         thathedoeshavechondrom alacia ofhisleftpatella and thiswaspre-




                                                                                                                                                                                  k> '
                                                                                                                                                                        */')Q/')f)1Q
                                                                             Page2 olq1.
Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page 19 of 23


                          ezstingldid notthinkthatthiswasm adeworsebyadogbite.Hemay
                          havesomenervedamage,however1am unabletoreallydetermine
                           that.W ewillorderanerveconductionstudyinordertodetermineif
                           shetrttlyhasnervedamageornot.Hewouldhavetofollowupwith a
                           neurologistinordertodeterminethat,however.


                           ï)r,o telel anklePajn                xo geftuwerextrem îv)
                           x-Ae l
                                l
                           Referra
                                  lTo:
                                     Ne uïoà
                                           o gy
                                             econcluctîon s
                                                           t
                                                           sdy/
                                                              E
                                             Reasom nerv


                             ;L7.
                                ..,22''e
                                .rt    ('
                                        .;   y

                             4W eeks




                                                                   * r31.awnvxsayjgjgpfvjqcgjmt   S/2S/N
                                                               -
        Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page 20 of 23
                                                                                                                       Page 3 of 14




                         RT H O PX D IC
                        Assoclv tso:5om H BRowARp, RA .




        k,.)'
            .
            ,
            ';',
               r
               :),
                 ..
                  7j
                   'j'
                     .,I:
                        s,.'
                           ëï.'
                              .:j
                                qqàyqL
                                     !.;;kbj.j.,é.q
        Not-Taking
        * Percocet5-325MG Tablet1to2tabletas
        needed Orallyevery4-6 hrs
        * M obic7.5MG Tablet1tabletOrallyOnce
    aday                                                    New sm otom ts):
        '... '
        J                                                   forfThe patientisazg-year-old m an who rem rnsto theofficet
                                                                ollow-up ofhisleftankleM RI. He stillcom plainsofleftankloday
           -.. .'.F
                  u
                  .
                  w,j
                    -1
                     .$
                      ':
                       ,
                       .
                       = 1j
                       ,.7
                       .   . f'
                              r3:jB .
                                    t.ws
                                      .='
                                      ' r
                                        ..'
                                          ..  .                                                                           epain
          MedicalHistoryVerified..                          aswellasleftltnee pain which hasbeen longstanding. Theleftankle
         . .... ' .. A
        ) ).  j '. :
                              Q, t
                                 '..-..
                                      k-.
                              ;''...'. ...n'
                              '            .J
                                            ..z'js
                                                            painislocatedattheposteromedialaspectoftheleftankle. Healso
                                            .
                                                            expexiencesanterolateralleftanklepam tbatradiatesfrom theanlcl
    DeniesPastSurgicalHistory                               jointal1thewayuptoaboutthemidleg. Hedeniesanyfever,chillse
        '
    ....:
        'r  .r .. (..
            ..ii.,
          :'.       .t r
                      :...,.,:'..
                                v:
                                 !,
                                  ë..gt                     chestpa1 orshortnessofbreath. Originally,when Ihad evaluated ,
                                                            hi
    Father:alive                                              m yearsago,Ihad senthim forform alphysicaltherapyoftheleft
    M other:alive                                           knee.
                                                            th The paientstatesthathewasnotableto gotothat. Hedid go to
    PaternalGrandFather:alive                                 eM em orialUp-Fund Prim ary CareClinicyesterday
    PaternalGrandMother:alive                                   Hehasyettofollow-up V :IZthepain managem ent   .
                                                            b                                                    specialist
'       a .    . 'k     '' t'
                            :L1 (
                                ' 'î.'                       ecausehehad notbeen established through M em odalyet
 TobaccoUse;                                                    D21.                                               .
 TobaccoUse/smoldng Areyoua
    nonsmoker.
                                                            Ht7o in,W t15o lbs,BM I21.52 lndex.
 N.K.
    D.A.
    '
        ', 7 .
                  ' .     '
                              ..-..: ;7 j..t .t
                                              -A.jj :.. .
                                                            COM Exceotions:
    y.
     .            .
                                                                GENERAI-:H eisalertand oriented and appearsin no acute
              .         ..    )     .;..;.
                                         ,)....:..,),(:r    distress.Heam bulateswith an antalgicgaitin regularshoes.
 DeniesPastHospitalization                                      LEFT LOW ER EXTREM IW :Focused exam ination oftheleft
                                                            lowerextrem ity revealsno significantkneeefftzsion. erhere are
                                                            num eroushealed scaTsoverhkskneeaswellashisleg and anklef'     rom.

                                                            thepolicecaninedogbites.He hasnear-fullactive rangeofm otion of
                                                            theleftknee.Thereisno obviouscrepitanceorany locldng or
                                                            catching.
                                                                Inregardsto hisanlde,he had tendernesstopalpation atthe area
                                                            oftheposteriortibialtendonjustinferiortothemedialmalleolus
                                                            however, heisableto perform asingle-legheelriseand hasno pai ,n
                                                            V :IIresistedhindfootinversion.Healso experiencespain along the
                                                            anterolateralaspectoftheankleinthe areaoftheATFL thatextends
                                                            proxim ally up thesm desmosis.Hecan otherwisedorsiflex,
                                                            ylantadlex,invertandevertthefootwithgoodstrength.Sensationis
                                                            m tactto lighttouch throughoutand hehasa 2+ DP pulse. Hehasa




hlp'
   .//l7z.zo.l.lz'
                 .so8o/mobiltdoc/iso/cataloq/xm l/nrintM ultinlechalontionsisn?encollnl              .                 R/7.
                                                                                                                          R/7()1q
Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page
                                                                     Page21 of 1
                                                                          6 of 23
                                                                                4




                 Rv s o pe o lc
                 A$soc1A1E5 ()! SOW H BROWARD,R A -




                                                             J
                                                             u'
                                                              I.IF
                                                              '  .J
                                                                  '.J'
                                                                     .1V
                                                                       . l'
                                                                          ,.
                                                                           bJ*l '
                                                                                .'
                                                                                 '''.' .'ag.Q.
                                                                                             )'
                                                                                              -
                                                                                              ..)'
                                                                                                 r..
                                                                                                   ''.
                                                                                                     ilï'.
                                                                                                         '.
                                                                                                          i.
                                                                                                          .'t
                                                                                                            '-f''!..
                                                                                                                   12.i!.
                                                                                                                        J.
                                                                                                                        '
 ''az,ii,
        ...
          v,
           .z: çj:
                 (
                 a
                 .J,)
                    jjs
                      .
                      .y,
                        gjj(
                           .
                           wy.
                             yj(
                               -
                               -1j
                                 j
                                 .y.
                                   yj.;
                                      .y                                 .'


 Not-Taking                                                  1.* K1,E PM N LEFL * EE PM N LER
 * Percocet5-325M G Tablet1to 2tabletas
 neededOrallyevery4-6hu
 * Mobic7.5M G Tablet1tabletOrallyOnce                       NewThe
                                                                 sm pat
                                                                     ptom ts)
 a                                                                     ient ks:azg-year-old man whom Ipreviouslytreated in the
 @daMyedicationListreviewed and reconciled                   pastforleftpatellarchondromalacia.Hehadaninjurythatwasback
 with thepatient                                             in 2013 when hewasbitten bya policedog on hisleftknee.Hehad an
                                                             M ll.
                                                                 lwhich revealed patellarchondrom alacia.1senthim to physical
       )'.(A'. 1k..!è.11f''à1'.a..
  . ' .-                         '.7. '
                                      joUp
                                         y)'
                                           l.J!;jv'
                                                  .'
                                                   .'.7. '
                                                         .
                                                             therapybutunfortunately:the patientwmsneverableto go.He was
      MedicalHistoryVen'fied..                               then adm itted to thehospztalback in January 2015 fora leftelbow
  . '.      1 ...;.Tt. ..
                        r'1'.-77)ï.C-è?''                    abscessafterhewmsstabbedby acrack pipe.Idid notltnow itwasa
 Denie,
           $;
            -,
      sPastSttrgicalHistory                                  crack pipeatthetime.HeunderwentbedsideI&D oftheleftelbow.
                                                              Recently,the patientstatesthathewasbittenby anotherpolicedog
                                                              back in July thistime attheleftankle.Hestatesthathewasbitten and
  Father:alive                                                thedogshook itshead.Asitdid,hestatesthathefeltsom ethingpop.
  M other:alive                                               H ewentto thehospitaland reportedlywasgiven antibioticsbuthe
  PaternalGrandFather:alive                                   doesnotrem emberwhich ones.Sincethen,he hashad continued pain
  PaternalGrandM other:alive
                                                              attheleftankle.Hestatesitispresent.He experiencesismainly
                                                              wheneverheiswalking and putting weighton theleftfoot.Thepain is
  Tobacco Use:                                                located atthe anterolateralaspectoftheankleand radiatesdownto
  TobaccoUse/smoking Areyoua                                  thelateralankle.Healso haspain attheposteriorm edialaspectofthe
    nonsmoker.                                                ankle overtheposteriortibialtendon.Hestatesfortime to time,he
                                                              * 11feelasifsomething ispopping insidetheankle.Hethinksthat
   N.
    K.D.A.                                                     thereksdefmitelysomesortofligamentousinjury.Hedeniesany
                                                               recentfeversorchills.Hedoesfeelasifhisleftanklewillgiveouton
                                                               him and he statesthateverytimehetriestoturn,hedescribeshisleft
           : :7r       .                '     q:'.. t          ankletwistingin giving outon him .
    DeniesPmstHospitalization
                                                                  f '''            ,
                                                                Ht7o in,W t15o lbs,BM I21.52 Index.
                                                                 :'t;..h.
                                                                 ..     '       ' .'.
                                                                COMOnExc eptions
                                                                       exam   the:patientisalertand appearsin no acutedistress.He
                                                                ambulatesm :t.h am inimally antalgicgaitin regtllarshoes.
                                                                    Focused exam inauon ofleftlowerextrem ity revealsthe num erous
                                                                healed puncturewoundsand lacerationsabouttheleftknee aswellas
                                                                theleftankle.HehasnearfMIIactiverangeofm otion oftheleftknee
                                                                aswellastheankle.He dem onstrates4 outof5 strengthwith ankle
Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Pa
                                                                    Page
                                                                      ge 722 of4 23
                                                                          of 1


                            dorsifleion,plantarflexion,inversion,and eversion.Thereissom e
                            lim itationswl
                                         *th resisted hindfootinversion secondaryto com plaintsof
                            pain aswellaseversion.Sensation isgrossly intacttolighttouch
                            throughout.Hedoeshavesomewhatofa positiveTinel'ssign in tlze
                            areathe supeo cialperonealnerve about4o cm proim altothelateral
                            m alleolus.Otherwise hehasno issuesV t.   IZhisdeep peroneal,or
                            plantarnew es.Hehasa mildly positiveantedordrawerascom pared
                            to thecontralateralside.Hehasa2+ dorsalispedispulse.
                             .r     . ... .
                             ... ::
                              .
                                  .'.
                                    j
                                    ;zi
                                      .g    ;!'>f'
                                       ! L...      @!'-);ï.
                                                 $L'
                            1.LefIankleinstability-M 25.372(Primary)
                            2.Chondrom alacia ofleftpatella-M 22.42
                            The patientisa zg-year-old m an who sustained theabove-mentioned
                             injuries.Now hisankleseemstobotherhim moresoincombination
                             with hisleftknee.I've explained thatare notsurethereisgood.Be
                             very much thatwe can do forthe leftkneebut1would recom m end
                             him going tophysicaltherapy.He hasrequested an M Rlofhisleft
                             ankle.lnlightofhissubjectiveinstability,Ithinkthisisreasonable.
                             W ewillobtain an M Rloftheleftankleatthatfollowup afterwards.
                             Based on thefndingsofthe M RI,we* 1then determinewhatkind of
                             therapy ortreatm enthe* 11require.Hehasrequested forpain
                             m edication.lstated that1cannotdo thatforhim ,butwewillreferhim
                             topain m anagem entforthis.
                             Pleasenote:Theabovehasbeen m ade usingvoice recognition
                             software.M though attem ptsarem adeto correctany gram m atical,
                             spelling,orothererrors,somem ay stillrem ain overlooked,despitemy
                             bestefforts.

                              1.Leftankle lnstability
                                IM AGING:M R.I:Anklq.leftw /o contrast
                              2.Chondrom alacla ofleA patella
                              ReferralTo:pain M edicine
                                     Reason:evaluateforchronicleftkneepain


                                  afterM ltl




                      ,.,-a--l
                             z--?-awala
                                      wav/vm ,ynrio#Azyllkinlochslontions.l
                                                                          -srfencount... 8/28/2019
Case 0:19-cv-62328-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page
                                                                     Page23  of 123
                                                                          8 of   4




                                   ,
                                       ,--/----1=-t-+hlaxl+ivxlmrxla.
                                                                    awff-lv:j.
                                                                             ionqiqogencount... 8/28/2019
